Citation Nr: 0503407	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  02-02 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for otosclerosis with 
bilateral hearing loss, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife







ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from October 1945 to 
December 1948.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision by the Winston-
Salem Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied entitlement to an evaluation in 
excess of 30 percent for otosclerosis with bilateral hearing 
loss.  

The Board remanded the appeal to the RO in January 2003 in 
order for the veteran to appear at a Travel Board hearing in 
connection with his claim for increase.  The hearing was held 
before the undersigned in November 2004 at the VA Regional 
Office in Columbia, South Carolina.  A transcript of the 
hearing was prepared and is of record before the Board.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).



The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter to the veteran in April 
2001 which complies with the notice requirements of 
Quartuccio, supra.


New Evidence

In April 2003 the veteran submitted additional medical 
evidence to the RO consisting of a private audiologic test 
report and a 1992 statement from a private physician.  Copies 
of the physician's statement were already of record, but the 
audiologic examination report is new evidence.  

The RO deferred consideration of the claim in light of this 
evidence because of the need for a new VA examination.  A VA 
examination was not performed, apparently because of the 
veteran's request for a Travel Board hearing.  Under VA 
regulations, specifically 38 C.F.R. § 19.37(a), evidence 
received while a case is on appeal is to be referred to a 
rating authority and addressed in a statement of the case or 
supplemental statement of the case.  The veteran has not 
waived his right to have this evidence considered initially 
by the RO.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) in Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs, (Fed. Cir. May 1, 2003), invalidated 
portions of VA regulations that permitted the Board to decide 
appeals using evidence that had not previously been reviewed 
at the RO.  


Specifically, the CAFC held that 38 C.F.R. § 19.9(a)(2) is 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it allows the Board to 
consider additional evidence without remanding the case to 
the originating agency for initial consideration or to obtain 
the appellant's waiver.  In light of the decision in the DAV 
case, the additional evidence received from the veteran must 
be reviewed by the RO before the matter is reviewed on 
appeal.  


Development of the Evidence

In 1949 the veteran established service connection for 
otosclerosis of the right ear with hearing loss, evaluated as 
10 percent disabling.  In April and August 1959, the veteran 
underwent surgery for the right ear consisting of right 
stapes modification.  In April 1960 the grant of service 
connection was expanded to include otosclerosis and hearing 
loss of the left ear and a 20 percent rating was assigned.  

In October 1991 the veteran underwent a left stapedectomy and 
in January 1992 a left tympanic tympanotomy was performed.  
His postoperative course following the January 1992 procedure 
was complicated by otitis media, with loss of hearing in the 
left ear, partial facial paralysis and loss of the sense of 
taste.  The RO granted an increased evaluation of 30 percent 
for the otosclerosis with hearing loss from October 1991, and 
granted service connection for partial facial paralysis and 
loss of the sense of taste, and assigned a 10 percent 
evaluation respectively.  

In connection with the veteran's current claim for increase, 
a VA audiology examination was performed in September 2002.  
In Travel Board hearing testimony, written statements and in 
information provided to VA treatment personnel, the veteran 
claimed that there has been a substantial decrease in his 
hearing ability.  The audiology report from the private 
audiologist, though not conducted in accordance with VA 
testing procedures, appears to show a greater degree of 
hearing impairment than that shown on VA testing in September 
2000.  



The Board believes that a current VA audiology examination 
should be conducted before the veteran's claim for increase 
is considered on appeal.  Aside from the general staleness of 
the findings recorded on the previous September 2000 
examination, a new examination is needed to verify whether an 
increase in hearing loss has occurred, as claimed by the 
veteran and suggested by the private audiology report.  

In addition, the veteran has reported that VA audiology 
testing was performed on March 7, 2003, for hearing aid 
purposes.  The available outpatient treatment records confirm 
that the testing was conducted but do not show the actual 
data obtained.  The actual testing report is not of record 
and should be obtained for the file.  

"[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  (emphasis 
added).  Accordingly, further development is warranted.   
Green v. Derwinski, 1 Vet. App. 121, 124 (1991), see also 
38 C.F.R. § 4.1 (2003) ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") 

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).



2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
The VBA SMC should insure that the 
veteran be made aware that he should 
submit all relevant evidence in his 
possession.

3.  The VBA AMC should obtain the reports 
of audiology testing performed in March 
2003 and on any subsequent occasion for 
inclusion in the record on appeal.  

4.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, from which he 
has received examination or treatment for 
otosclerosis with hearing loss since 
August 1999.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

6.  The VBA AMC should arrange for a VA 
special audiology of the veteran by an 
audiologist or other available 
appropriate medical specialist, including 
on a fee basis if necessary, for the 
purpose of ascertaining the nature and 
extent of severity his otosclerosis with 
hearing loss.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.  

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) to ensure that it is in 
compliance with the directives of this 
remand and if it is not, the VBA AMC 
should implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim for an increased 
rating for otosclerosis with hearing loss 
on the basis of all of the relevant 
evidence of record.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim and may result in its denial.  
38 C.F.R. § 3.655 (2004).  



	                  
_________________________________________________
	RONALD R. BOSCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

